On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the cause remanded. See Ex parte Alabama State Tenure Commission, 657 So.2d 1122 (Ala.1994). As a result, the judgment of the trial court is reversed and this ease is remanded for the trial court to enter an order affirming the ruling of the Alabama State Tenure Commission.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and THIGPEN, MONROE and CRAWLEY, JJ„ concur.